J-S55038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DARNELL REED-YOUNG                         :
                                               :
                       Appellant               :   No. 1678 WDA 2019

        Appeal from the Judgment of Sentence Entered October 15, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0009996-2018

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DARNELL REED-YOUNG                         :
                                               :
                       Appellant               :   No. 1679 WDA 2019

        Appeal from the Judgment of Sentence Entered October 15, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0009995-2018


BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                             FILED JANUARY 08, 2021

        Appellant, Darnell Reed-Young, appeals from the judgment of sentence

of four to eight years of confinement followed by five years of probation, which

was imposed after his convictions at a bench trial for: one count of persons

not to possess, use, manufacture, control, sell or transfer firearms; three

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S55038-20


counts of knowingly or intentionally possessing a controlled or counterfeit

substance by a person not registered; three counts of manufacture, delivery,

or possession with intent to manufacture or to deliver a controlled substance

by a person not registered (“PWID”); one count of possession of a small

amount of marihuana; one count of use of or possession with intent to use

drug paraphernalia; one count of driving while operating privilege is

suspended or revoked; and one count of duties at stop sign.1 We affirm.

       [A]s of July 12[, 2018], City of Pittsburgh Narcotics police
       detectives were engaged in surveillance of [Appellant]’s residence
       . . .[2] in response to complaints for drug activity being initiated
       out of that house [earlier that month. N.T., 5/28/2019, at 5.] . . .
       [P]ursuant to that investigation, surveillance was set up on that
       house. [Id. at 6.] Prior to the date of July 12th, but close in time,
       numerous individuals were seen visiting that particular residence.
       A high volume of people were coming in and out of the residence
       staying only an average of two to three minutes before leaving
       the area.

N.T., 7/17/2019, at 5.3


____________________________________________


118 Pa.C.S. § 6105(a)(1), 35 P.S. § 780-113(a)(16), (30), (31), and (32),
and 75 Pa.C.S. §§ 1543(a) and 3323(b), respectively.
2We have chosen to remove the address of Appellant’s residence wherever it
appears in the record in order to protect the privacy of any other individuals
who reside at that location. There is no issue in this case as to whether
Appellant, in fact, lived in that home.
3  The trial court did not file an opinion “[d]ue to the [c]ourt’s unavailability
and the unforeseeable nature of its duration[.]” Letter from the Honorable
Jill E. Rangos, Administrative Judge, to Nicholas Corsetti, Deputy Prothonotary
(March 19, 2020). However, the trial court entered its findings of fact on the
record in open court following the suppression hearing, discussed below, and
prior to the bench trial on July 17, 2019. N.T., 7/17/2019, at 4-10. We cite



                                           -2-
J-S55038-20



       Following his arrest, on December 17, 2018, Appellant filed a

suppression motion. On May 28, 2019, the trial court held a hearing on the

motion, at which --

       testimony was taken from three separate detectives from the City
       of Pittsburgh [Police Department] and the Probable Cause
       Affidavit that attended to a search warrant for [Appellant]’s
       residence . . . was submitted for the [trial c]ourt’s consideration.
       . . . Detective Andrew Shipp was the first detective to testify. He
       indicated that pursuant to his surveillance on July 12th he
       observed an associate of [Appellant] named Dontell[4] Harper
       walking up to the front door of that residence. [N.T., 5/28/2019,
       at 6.] Detective Shipp indicated that it was apparent to him,
       based on his training and experience, that there was a handgun
       concealed in Mr. Harper’s right, front shorts pocket.          [Id.]
       Mr. Harper first went to the front door, waited momentarily, then
       removed himself from sight to the rear of the house. [Id.]

       After a period of a few minutes, Dontell Harper reappears in the
       front of the house in the line of sight of Detective Shipp; however,
       at this point, the gun was no longer concealed in his right, front
       shorts pocket and it was not visible to the officer. [Id.] Detective
       Shipp indicated he shared that information with the other
       detectives who were involved in this investigation. [Id. at 7.]

       The next day, on July 13th, Detective Shipp, from a position of
       surveillance, saw [Appellant] as well as Dontell Harper, leave the
       residence and get into a white Kia. [Id.] At that point, he radioed
       Detective [Mark] Kneebone to follow the car and he also radioed
       out to Detective [Scott] Love that he had observed the gun in
       Dontell Harper’s pocket on July 12th but did not indicate that he
       could see any kind of gun on the 13th. [Id.]

       Subsequently, after that radio transmission went out, Detective
       Kneebone, who was circling the area in another unmarked car
____________________________________________


thereto for the facts and procedural history referenced in this decision, unless
otherwise noted. Bracketed citations within these block quotations are to the
notes of testimony from the suppression hearing itself on May 28, 2019.
4 Harper’s first name is alternatively spelled as “Dontay,” “Donte,” or “Dontell”
throughout the record.

                                           -3-
J-S55038-20


     decided to follow the white Kia to see if there[ was] any suspicious
     activity that would bear out upon the narcotics investigation and
     also he testified that pursuant to his experience and training and
     education he wanted to know where the two of them were going,
     because it might lead the investigation in a different direction.
     [Id. at 16.]

     He observed the white Kia failed to stop completely at a stop sign,
     and armed with the information that one or more of the occupants
     may be armed and dangerous, he conducted a traffic stop. [Id.]
     He found that [Appellant] in this case was driving. He observed
     [Appellant] was sweating, he appeared to be nervous. But
     [Appellant] indicated that he had no driver’s license but
     volunteered both rental documents as well as a Pennsylvania
     Identification Card.

     Detective Kneebone indicated that at that point, he was on high
     alert already because of the information he had received about
     the weapon on Mr. Harper the day before, and that he observed
     both [Appellant] and Mr. Harper, the front seat passenger, moving
     around inside of the car and whispering amongst themselves. [Id.
     at 18.] He also testified that although he did not presently
     remember whether he knew which of the two individuals
     supposedly was armed and dangerous, he definitely knew that he
     was put on alert that one of them or both of them could be armed
     and dangerous. . . .

     Detective Scott Love testified third. He indicated that upon his
     arrival at the intersection where the traffic stop had taken place,
     Detective Kneebone was already present. [Id. at 23.] He also
     observed that [Appellant] was very nervous, he was sweating, and
     that [Appellant] would not make eye contact with Detective Love.
     He also noted an open can of beer in the car and took note of the
     fact that [Appellant] was breathing very heavily. He confirmed
     that the [Appellant] was an unlicensed driver, via radio. He
     recognized immediately, Mr. Harper, the passenger of the car, as
     the individual he had seen the day before with the gun concealed
     in his shorts pocket.

     So concerned for officer’s safety, quick pat downs were
     effectuated on both individuals. [Id. at 25.] Detective Love
     testified, that once he palpated the area of [Appellant]’s buttocks,




                                    -4-
J-S55038-20


       he immediately identified a brick of heroin in that area. [Id.5] He
       testified, he had felt numerous bricks of heroin hundreds of times
       before. He described it as a distinctive rectangular shape. He
       specifically testified that he did not need to manipulate what he
       felt in order to recognize it for what it was immediately. . . .
       [O]ther bundles were extracted from [Appellant]’s person, which
       did require manipulation but the initial identification did not
       require any manipulation.

       Based upon that traffic stop, based upon the observations that
       were collected during the ongoing investigation and the
       surveillance, based upon the heroin that was recovered from
       [Appellant]’s person, based upon the fact that, in the detective’s
       training, experience, and education, drug dealers often store their
       warehouse of product in their residence, a search warrant was
       applied for. [Id. at 8.] It was approved by a magistrate in good
       standing. The search warrant was effectuated upon the house[.]

N.T., 7/17/2019, at 4-10. The affidavit of probable cause affixed to the search

warrant was executed by Detective Shipp and included a summary of his

training and experience, as well as the following:

       Within the last 30 days I received a complaint of possible narcotics
       sales taking place out of [Appellant’s residence.] After receiving
       this information I began to conduct surveillance of the residence.
       . . . [O]bserved during the hours of surveillance conducted of this
       residence was a heavy amount of vehicle traffic. Vehicles would
       frequently pull up and one or more of the occupants would then
       exit the vehicle and enter [the residence] where they would
       remain for a very brief period of time approximately 2-5 minutes
       then they would exit the residence return to their vehicles and
       leave the area. This type of behavior of very short visits from
       numerous people is very consistent with narcotics trafficking out
       of a residence[.]

                                       *       *   *


____________________________________________


5 Detective Love’s exact testimony was: “I immediately felt what I knew to
be packaged heroin. It was in a brick form. I grabbed a hold of it. When
I grabbed a hold of it, I could feel there were several other bundles of heroin.”
N.T., 5/28/2019, at 25.

                                           -5-
J-S55038-20


     [Detective Love] conducted a pat down for weapons of [Appellant]
     during which time he felt what he immediately recognized to be
     packaged heroin located in his buttocks area. Detective Love then
     recovered a clear knotted plastic bag containing 1 sealed brick and
     3 bundles of heroin stamped “Tuna Fish” in blue ink. . . .

     Through my training and experience, I know that it is common for
     drug dealers to maintain a supply or stash of drugs at their
     residence or place where they conduct business, to supply to their
     customers[.]

Application for Search Warrant and Authorization, 7/15/2018, Affidavit of

Probable Cause, at 1-2. The search warrant also included “Attachment A,”

listing “ITEMS TO BE SEARCHED FOR AND SEIZED”:

     (1)   Heroin, cocaine and crack cocaine.

     (2) Any paraphernalia, packaging & processing materials and
     items associated with the selling, distribution, and use of heroin,
     cocaine and crack cocaine.

     (3) Any monies derived from selling heroin, cocaine and crack
     cocaine.

     (4) Any items that may establish proof of residency and/or
     occupancy.

     (5) Any items that may establish ownership and/or control or
     access to heroin cocaine, crack cocaine, drug paraphernalia
     associated with heroin cocaine, crack cocaine, and monies derived
     from selling the above listed narcotics.

     (6) Any and all electronic devices (i.e. cellular phones, tablets,
     laptop computers, computers, scanners) and the contents thereof
     believed used to facilitate the selling of heroin cocaine, crack
     cocaine, or that could verify and corroborate the selling of heroin
     cocaine and crack cocaine.

     (7) Any and all documents or financial records which could
     reveal information concerning proceeds obtained through illicit
     drug trafficking.

     (8)   Any and all firearms & ammunition.




                                    -6-
J-S55038-20


      (9) Any and all safes or lock boxes that may be used to conceal
      or store heroin, cocaine, crack cocaine, and currency.

Id., Attachment A.

      Following the hearing on the suppression motion, “[d]efense requested

permission to brief the issue. The [trial c]ourt . . . had the benefit of both the

brief and the reply brief[.] . . . Consistent with the Rules of Criminal Procedure,

the [trial c]ourt . . . enter[ed] its findings of fact and conclusions of law” on

the record. N.T., 7/17/2019, at 4-5. Then,

      based upon an evaluation of all of the testimony, all of the
      evidence, and the four corners of the search warrant, the [trial
      c]ourt [found] that there was ample probable cause and
      reasonable suspicion over the course of this case. Both on the
      13th to justify the search incident to the traffic stop as well as to
      justify the granting of the search warrant which contained the
      information about the traffic stop as well as everything else.

      So based upon those findings of facts and conclusions of law the
      suppression motion [wa]s denied.

Id. at 10-11.

      Appellant subsequently “move[d] to incorporate that testimony and

proceed to a nonjury trial[,]” and the trial court agreed.       Id. at 11.    The

Commonwealth then presented additional testimony.           Detective Shipp was

recalled to the stand and testified about the execution of the search warrant

as follows:

      While conducting the search of the residence, $1,443 was
      recovered from [Appellant]’s person. Along with an additional
      $1700 was recovered from his bedroom closet. Also inside of the
      closet was a Kel-Tec firearm .380 that was recovered from the top
      shelf. There was a small amount of marijuana recovered from the
      T.V. stand, one with a digital scale. . . . There was an additional



                                       -7-
J-S55038-20


       empty brick wrapper recovered from the T.V. stand in the living
       room.

Id. at 27.

       In addition, the Commonwealth presented the testimony of Detective

Andrew Miller of the City of Pittsburgh Police Department. Id. at 39. The

parties stipulated that Detective Miller was an expert in narcotics trafficking.

Id. at 38-39.     Detective Miller testified that the items recovered from the

residence were indicative of drug trafficking. Id. at 40. He explained that the

firearm recovered from the residence would have been used to protect the

ongoing drug trafficking enterprise and the money generated from drug sales.

Id. at 41.

       Appellant was thereafter convicted of the aforementioned charges. He

was sentenced on October 15, 2019, and Appellant filed this timely direct

appeal on November 14, 2019.6

       Appellant presents the following issues for our review:

       I.    Did the trial court err in denying [Appellant]’s motion to
       suppress where the detectives searched [Appellant] without
       reasonable suspicion, based on specific and articulable facts, to
       believe he was presently armed and dangerous?

       II.   Did the trial court err in denying [Appellant]’s motion to
       suppress where the Commonwealth failed to establish that any of
       the requirements of the plain-feel doctrine had been met?


____________________________________________


6 Appellant filed his statement of errors complained of on appeal on
December 13, 2019. As noted above, the trial court did not enter an opinion.



                                           -8-
J-S55038-20


       III. Did the trial court err in denying [Appellant]’s motion to
       suppress where the search warrant was issued based on
       information that failed to establish probable cause?

       IV.    At CC 2018-0996 (case one),[7] did the Commonwealth
       provide insufficient evidence to convict [Appellant] of [PWID],
       where the Commonwealth failed to prove, beyond a reasonable
       doubt, that [Appellant] possessed either substance with the intent
       to deliver?

Appellant’s Brief at 7 (suggested and trial court’s answers omitted).

                                     Suppression

       Appellant’s first three issues contend that the trial court erred by

denying his suppression motion.

       In reviewing the denial of a suppression motion, our role is to
       determine whether the suppression court’s factual findings are
       supported by the record and whether the legal conclusions drawn
       from those facts are correct.       Because the Commonwealth
       prevailed before the suppression court, we may consider only the
       evidence of the Commonwealth and so much of the evidence for
       the defense as remains uncontradicted when read in the context
       of the record as a whole. Where the suppression court’s factual
       findings are supported by the record, we are bound by these
       findings and may reverse only if the court’s legal conclusions are
       erroneous. Where, as here, the appeal of the determination of
       the suppression court turns on allegations of legal error, the
       suppression court’s legal conclusions are not binding on an
       appellate court, whose duty it is to determine if the suppression
       court properly applied the law to the facts. Thus, the conclusions
       of law of the courts below are subject to our plenary review.

Commonwealth v. Yim, 195 A.3d 922, 926 (Pa. Super. 2018) (citations and

internal brackets omitted). Our scope of review from a suppression ruling is


____________________________________________


7 One of Appellant’s PWID convictions was at Docket Number CP-02-CR-
0009995-2018; his other two PWID convictions were at Docket Number CP-
02-CR-00009996-2018.

                                           -9-
J-S55038-20



limited to the evidentiary record created at the suppression hearing.

Commonwealth v. Fulton, 179 A.3d 475, 487 (Pa. 2018).

                                 Terry Stop

      Appellant’s first basis for challenging the denial of his suppression

motion is an argument that the detectives searched him “without reasonable

suspicion, based on specific and articulable facts, to believe that he was

presently armed and dangerous.” Appellant’s Brief at 22. He continues:

      Specifically, the detectives had no evidence that [Appellant]
      possessed a firearm. The Commonwealth presented evidence at
      the suppression hearing that Mr. Harper, the front seat passenger
      in the vehicle, was seen with a firearm the previous day at
      [Appellant’s] residence; however, the following day, neither man
      was seen carrying a firearm prior to the traffic stop.

Id. (emphasis in original).   He consequently asserts that the detectives’

actions did “not comport with the Terry standard for reasonable suspicion that

criminal activity is afoot.” Id. at 27. According to Appellant, Detective Love

lacked the necessary reasonable suspicion to believe that he was armed and

dangerous and, accordingly, improperly conducted the pat-down, resulting in

the discovery of heroin. Id. at 27-28.

      A “Terry stop” is “[a]n investigative detention [that] occurs when a

police officer temporarily detains an individual by means of physical force or

a show of authority for investigative purposes.” Commonwealth v. Barber,

889 A.2d 587, 592 (Pa. Super. 2005). “Such a detention constitutes a seizure

of a person and thus activates the protections of the Fourth Amendment and

the requirements of Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d


                                    - 10 -
J-S55038-20



889 (1968).” Barber, 889 A.2d at 592. It must be supported by “reasonable

suspicion that the person seized is then engaged in unlawful activity.” Id. at

593.

       Additionally, “[i]f, during the course of a valid investigatory stop, an

officer observes unusual and suspicious conduct on the part of the individual

which leads him to reasonably believe that the suspect may be armed and

dangerous, the officer may conduct a pat-down of the suspect’s outer

garments for weapons.” Commonwealth v. Bozeman, 205 A.3d 1264, 1274

(Pa. Super.), appeal denied, 217 A.3d 809 (Pa. 2019).

       According to the evidentiary record created at the suppression hearing

in the current action, during his surveillance of Appellant’s residence

conducted the day prior to the traffic stop, Detective Shipp observed that

Harper had a firearm concealed in his right front pocket when he entered

Appellant’s home but did not have it on his person when he left.          N.T.,

5/28/2019, at 6; N.T., 7/17/2019, at 6. Consequently, it was reasonable to

believe that Harper could have given the firearm to Appellant, perhaps in

exchange for drugs.      The very next day, while conducting surveillance,

Detective Shipp observed Appellant and Harper leave Appellant’s residence

together and enter the same automobile.         N.T., 5/28/2019, at 7; N.T.,

7/17/2019, at 6. Detective Kneebone testified that, after they were pulled

over for the traffic stop and while police were approaching the vehicle,

Appellant and Harper were seen moving around inside the car.              N.T.,

5/28/2019, at 18; N.T., 7/17/2019, at 8. Ergo, this “unusual and suspicious

                                     - 11 -
J-S55038-20



conduct” could have reasonably caused the detectives to suspect that

Appellant and Harper were searching for, pulling out, or loading a firearm.

Bozeman, 205 A.3d at 1274.         When police finally reached the vehicle,

Detectives Kneebone and Love noted that Appellant appeared to be nervous

and was breathing very heavily and sweating, and would not make eye

contact; these factors thereby also caused police to suspect that Appellant

possessed some sort of contraband, including a weapon, in his vehicle or on

his person.     N.T., 7/17/2019, at 7-8.          Hence, we agree that the

Commonwealth’s evidence established that police reasonably suspected that

Appellant was armed and dangerous, thereby justifying the search of his

person. Appellant’s first suppression challenge therefore is meritless.

                             Plain Feel Doctrine

      Appellant next argues that the trial court improperly denied his

suppression motion, “because none of the requirements of the plain feel

doctrine had been met.”     Appellant’s Brief at 31.   He continues that the

Commonwealth “failed to establish that the seizure of the substances was

permissible under the plain feel doctrine.” Id.

      [A]n officer may . . . properly seize non-threatening contraband
      detected through the sense of touch during a protective frisk for
      weapons. Minnesota v. Dickerson, 508 U.S. 366, 373, 113
      S.Ct. 2130, 2136, 124 L.Ed.2d 334 (1993). In so holding, the
      Court adopted what it characterized as the plain feel doctrine,
      explaining it as a corollary to the plain view doctrine. See id. at
      376–77, 113 S.Ct. at 2137–38. In the federal arena, plain feel
      applies to validate a seizure of contraband other than a weapon
      where an officer is lawfully in a position to detect it; its
      incriminating nature is immediately apparent from its tactile


                                    - 12 -
J-S55038-20


      impression; and the officer has a lawful right of access to the
      object.

Commonwealth v. Zhahir, 751 A.2d 1153, 1158–59 (Pa. 2000).

      In the current appeal, the officer was lawfully in a position to detect the

drugs, because he was conducting a weapons frisk based upon a reasonable

suspicion for the reasons discussed above.        See id. at 1159.      Second,

according to Detective Love’s testimony, its incriminating nature was

immediately apparent to him, as he immediately identified it a brick of heroin,

because he had felt hundreds of bricks of heroin during his experience as a

police officer and recognized its distinctive rectangular shape.           N.T.,

5/28/2019, at 25; N.T., 7/17/2019, at 9; see Zhahir, 751 A.2d at 1159.

Finally, Detective Love did not need to manipulate what he felt in order to

identify it and thus had a lawful right of access to the object. N.T., 7/17/2019,

at 9; see Zhahir, 751 A.2d at 1159. The plain feel doctrine therefore was

satisfied, and Detective Love properly seized the non-threatening contraband

– i.e., the drugs – that he had detected through his sense of touch during the

protective frisk of Appellant’s person for weapons. Zhahir, 751 A.2d at 1158.

Appellant’s second challenge to the denial of his suppression motion thereby

also merits no relief.

                                Search Warrant

      Appellant’s final suppression challenge is that “[t]he trial court erred in

denying the motion to suppress because the search warrant [for Appellant’s

residence] was issued based on information that failed to establish probable

cause.” Appellant’s Brief at 44. He continues:

                                     - 13 -
J-S55038-20


      The issue of probable cause for the search in [Appellant]’s case
      involves two inquiries. First, this Court must determine whether
      information from the traffic stop conducted on July 13, 2018,
      should be included in the determination of whether officers had
      probable cause to search the residence. . . . Specifically, without
      the information gained from the traffic stop, there is not enough
      information to find sufficient probable cause to issue a search
      warrant for the . . . residence.

                                  *    *    *
      Second, even if this Honorable Court finds that the information
      from the traffic stop should be included in the determination of
      probable cause, the facts contained in the affidavit of probable
      cause are insufficient. . . . [T]he affidavit still fails to provide
      enough specificity related to the items that would be found within
      the residence. . . . There was no other evidence of drugs or other
      contraband presented to support Detective Shipp’s affidavit of
      probable cause.

Id. at 45-47.

      We have already determined that the information from the traffic stop

was properly obtained, for the reasons discussed above. We thus only need

address whether the facts asserted in the affidavit of probable cause were

sufficient to support the search warrant.

      “When considering whether an anticipatory search warrant was

supported by probable cause under the Fourth Amendment of the United

States Constitution and Article I, Section 8 of the Pennsylvania Constitution,

judicial review is confined to the averments contained within the four corners

of the affidavit of probable cause.” Commonwealth v. Wallace, 42 A.3d

1040, 1048 (Pa. 2012) (footnotes omitted); see also Commonwealth v.

Rapak, 138 A.3d 666, 671 (Pa. Super. 2016) (“[i]n determining whether the




                                     - 14 -
J-S55038-20



warrant is supported by probable cause, the magistrate may not consider any

evidence outside the four-corners of the affidavit”).

      The search warrant stated that multiple bundles of heroin were found

on Appellant’s person; the large quantity of heroin on his person suggested

the drugs were not for person use.       Application for Search Warrant and

Authorization, 7/15/2018, Affidavit of Probable Cause, at 2.      Furthermore,

although we acknowledge that “probable cause to believe that a man has

committed a crime on the street does not necessarily give rise to probable

cause to search his home[,]” Wallace, 42 A.3d at 1049–50, the affidavit of

probable cause included averments linking Appellant drug-dealing to his

residence in order to justify the search of the residence.     Specifically, the

affidavit averred that police had received a report of narcotics sales at

Appellant’s residence and that surveillance revealed numerous people coming

in and out of the residence at all hours but only staying a few minutes.

Application for Search Warrant and Authorization, 7/15/2018, Affidavit of

Probable Cause, at 1. Furthermore, in the affidavit, Detective Shipp asserted

that, in his experience, dealers often store drugs in their homes. Id. at 2.

      Additionally, as for Appellant’s claim that the application for the search

warrant “fail[ed] to provide enough specificity related to the items that would

be found within the residence[,]” Appellant’s Brief at 46, this claim is belied

by the fact that “Attachment A” to the application for the search warrant

enumerates nine categories of items that Detective Shipp and his team




                                    - 15 -
J-S55038-20



believed could be found within Appellant’s residence. Application for Search

Warrant and Authorization, 7/15/2018, Attachment A.

      For these reasons, we find that Appellant’s final suppression claim is

without merit. Thus, his challenge to the denial of his suppression motion fails

in its entirety.

                         Sufficiency of the Evidence

      Last, Appellant challenges the sufficiency of the evidence to support two

of his convictions for PWID. Appellant’s Brief at 50. Appellant contends that

“the Commonwealth failed to prove beyond a reasonable doubt that [he]

possessed the substances with the intent to deliver.” Id. He continues: “One

of the most noteworthy factors in the case at bar is [Appellant]’s demeanor.

According to Detective Love, [Appellant] fully complied with the detectives’

investigation.” Id. at 51-52 (citing N.T., 5/28/2019, at 25).

      This Court’s standard for reviewing sufficiency of the evidence
      claims is as follows:

          We must determine whether the evidence admitted at trial,
          and all reasonable inferences drawn therefrom, when
          viewed in a light most favorable to the Commonwealth as
          verdict winner, support the conviction beyond a reasonable
          doubt. Where there is sufficient evidence to enable the trier
          of fact to find every element of the crime has been
          established beyond a reasonable doubt, the sufficiency of
          the evidence claim must fail.

          The evidence established at trial need not preclude every
          possibility of innocence and the fact-finder is free to believe
          all, part, or none of the evidence presented. It is not within
          the province of this Court to re-weigh the evidence and
          substitute our judgment for that of the fact-finder. The
          Commonwealth’s burden may be met by wholly
          circumstantial evidence and any doubt about the

                                      - 16 -
J-S55038-20


          defendant’s guilt is to be resolved by the fact-finder unless
          the evidence is so weak and inconclusive that, as a matter
          of law, no probability of fact can be drawn from the
          combined circumstances.

        Commonwealth v. Rodriguez, 141 A.3d 523, 525 (Pa.Super.
        2016) (quoting Commonwealth v. Tarrach, 42 A.3d 342, 345
        (Pa.Super. 2012)).

Commonwealth v. Izurieta, 171 A.3d 803, 806 (Pa. Super. 2017) (internal

brackets omitted).

        To sustain a conviction for PWID, the Commonwealth must prove
        both the possession of the controlled substance and the intent to
        deliver the controlled substance. Moreover, [w]ith regard to the
        intent to deliver, we must examine the facts and circumstances
        surrounding the possession. . . . [F]actors to consider when
        determining whether a defendant intended to deliver a controlled
        substance include the manner in which the controlled substance
        was packaged, the behavior of the defendant, the presence of
        drug paraphernalia, and the sums of cash found in possession of
        the defendant. The final factor to be considered is expert
        testimony. Expert opinion testimony is admissible concerning
        whether the facts surrounding the possession of controlled
        substances are consistent with an intent to deliver rather than
        with an intent to possess it for personal use.

Commonwealth v. Bernard, 218 A.3d 935, 943 (Pa. Super. 2019) (citations

and internal quotation marks omitted) (some additional formatting).

        For the first factor, “the manner in which the controlled substance was

packaged,” id., through a pat-down search that occurred during the vehicle

stop in this case, Detective Love felt what was immediately known to him to

be a packaged brick of heroin in Appellant’s buttocks area. N.T., 7/17/2019,

at 9.   When Detective Love grabbed the brick, he could feel several other

bundles of heroin. N.T., 5/28/2019, at 25.




                                     - 17 -
J-S55038-20



      As for “the behavior of the defendant,” Bernard, 218 A.3d at 943,

although Appellant was cooperative, as noted in his brief, Appellant’s Brief at

51-52, Detectives Kneebone and Love both testified that Appellant appeared

to be nervous, was breathing heavily and sweating, and would not make eye

contact. N.T., 7/17/2019, at 7-8.

      Upon execution of the search warrant, the detectives found “the

presence of drug paraphernalia” in Appellant’s residence. Bernard, 218 A.3d

at 943. Packaging materials and a scale were recovered from a television

stand in the residence. N.T., 7/17/2019, at 27.

      Police also found large “sums of cash” in Appellant’s possession when

they executed the warrant. Bernard, 218 A.3d at 943. Specifically, Detective

Shipp testified that $1,443.00 was recovered from Appellant’s person during

the search and $1,700.00 was recovered from his bedroom closet, for a total

of $3,143. N.T., 7/17/2019, at 27.

      “The final factor to be considered is expert testimony.” Bernard, 218

A.3d at 943. As an expert in narcotics trafficking, Detective Miller testified

that the items recovered from the residence were indicative of drug trafficking.

N.T., 7/17/2020, at 40. He explained that, for example, the firearm recovered

from the residence would have been used to protect the ongoing drug

trafficking enterprise and the money generated from drug sales. Id. at 41.

      Accordingly, pursuant to the Bernard factors, the evidence admitted at

trial concerning the facts and circumstances surrounding the possession was




                                     - 18 -
J-S55038-20



sufficient to support Appellant’s convictions for PWID. 218 A.3d at 943; see

also Izurieta, 171 A.3d at 806.

                              *    *    *
     Based on the foregoing, Appellant is not entitled to relief.   Thus, we

affirm his judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/8/2021




                                   - 19 -